OPINION
LARSEN, Justice.
Appellant Irving Karpe filed an action in mandamus in Commonwealth Court seeking to require appellee, the Pennsylvania Public Utility Commission (PUC), to issue a certificate to the Pennsylvania Department of Transportation on his behalf, which certificate was a condition precedent to appellant’s obtaining licenses for several van-type vehicles. The prayer for mandamus relief was properly denied by the Commonwealth Court as there was no clear legal right to the certification requested, nor was there an absence of an adequate remedy at law. We adopt the opinion of the *191Commonwealth Court per the Honorable Roy Wilkinson, Jr., in the instant case. See also, Unger v. Hampton Township, 437 Pa. 399, 263 A.2d 385 (1970).
The Order of the Commonwealth Court is affirmed.
MANDERINO, J., did not participate in the decision of this case.